ELECTRONIC RECORD




COA #14-14-00003-CR                                     OFFENSE: Poss of a Firearm by Felon


STYLE: Octaviano Isralel Sanchez v The State of Texas   COUNTY: Harris

                                                                          nd
COA DISPOSITION: Affirmed                               TRIAL COURT: 262"" District Court


DATE: March 17, 2015    Publish: No                     TC CASE'#: 1376038




                                IN THE COURT OF CRIMINAL APPEALS




STYLE: Octaviano Isralel Sanchez v The State of Texas

CCA#


         Pfj? sa.                     Petition      CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                 DATE:

                                                   JUDGE:

DATE: _     06 //o/jw/r                             SIGNED:.                     PC:_

JUDGE:        (Sl^UAS^tsti*                         PUBLISH:                     DNP:




                                                                                        MOTION FOR


                                                            FOR REHEARING IN CCA IS:


                                                         JUDGE:

                                                                                ELECTRONIC RECORD